DISTRIBUTION AGREEMENT




THIS DISTRIBUTION AGREEMENT is made effective as of May 5, 2010




BETWEEN:




(1)

EAU CANADA INTERNATIONAL MARKETING LTD a company incorporated in British
Columbia, Canada (“SUPPLIER”)




AS PARTY OF THE FIRST PART




and




(2)

GLOBAL ECOLOGY CORPORATION, a company incorporated in the State of Nevada,
United States (“DISTRIBUTOR”).




AS PARTY OF THE SECOND PART

RECITALS




(A)

SUPPLIER manufactures or has manufactured the Products (as hereinafter defined).




(B)

DISTRIBUTOR wishes to act as SUPPLIER’s exclusive DISTRIBUTOR for the Products
in the Assured Territory, and the SUPPLIER has agreed so to appoint DISTRIBUTOR
subject to and in accordance with the terms of this Agreement.







THIS AGREEMENT WITNESSETH as follows:




1.

DEFINITIONS




In this Agreement, unless the context otherwise requires:-




(1)

the following expressions shall have the following respective meanings:-




Expression

Meaning




“Intellectual Property”

any patent, copyright, design right, registered design, registered or
unregistered trade mark (including the Trade Marks) or other industrial or
Intellectual Property rights subsisting in the Assured Territory and relating to
the Products, and current and/or future applications for any of the foregoing.




“The Products”

the Products as set out in Schedule 1 to this Agreement and such other products
manufactured and/or marketed by SUPPLIER from time to time as may be specified
by mutual agreement in writing to DISTRIBUTOR for exclusive distribution under
this Agreement.




“Other Products”

the Other Products as set out in Schedule 1 to this Agreement are to be supplied
by SUPPLIER to DISTRIBUTOR for distribution on a non-exclusive basis under the
terms of this Agreement.




“Product Prices”

the prices for Products and Other Products set out in Schedule 1 to this
Agreement as amended in accordance with this agreement between SUPPLIER and
DISTRIBUTOR from time to time.




“Quarter”

a period of 3 months starting on January 1, April 1, July 1 and October 1 of
each calendar year.




“Restricted Information”

any information which is disclosed to DISTRIBUTOR by SUPPLIER pursuant to or in
connection with this Agreement whether orally or in writing and whether or not
such information is expressly stated to be confidential or marked as such.




“The Assured Territory”

the countries specified in Schedule 2 hereto and such other countries as may
from time to time be agreed between SUPPLIER and DISTRIBUTOR in writing.




“Trade Marks”

the Trade Marks as defined in Schedule 1 hereto and such other Trade Marks as
may from time to time be agreed between SUPPLIER and DISTRIBUTOR in writing.




“Year of this Agreement”

the period from the effective date of this agreement (the date of EPA
registration for the product) and each subsequent consecutive period of twelve
months during the term of this Agreement.




(2)

Any reference in this Agreement to any provision of a statute shall be construed
as a reference to that provision as amended, re-enacted or extended at the
relevant time.




(3)

The headings in this Agreement are for convenience only and shall not affect its
interpretation.




(4)

Any reference in this Agreement to “writing” or cognate expressions includes,
cable, facsimile transmission, e-mail or comparable means of communication
provided receipt is acknowledged.




2.

GRANT OF DISTRIBUTOR




(1)

DISTRIBUTOR represents that it has or shall arrange the appropriate business
capabilities to achieve sales goals identified pursuant to this Agreement, and
desires the right to market, distribute and sell the Products in the Assured
Territory.




(2)

DISTRIBUTOR hereby commits to conducting required tests and obtaining product
registrations and any other documents required to be able to sell the Products
throughout the Assured Territory including Trade Marks for Products. Such
Product registration and documents shall be confirmed in the name of the
SUPPLIER and assigned for use by the DISTRIBUTOR for so long as this Agreement
is in good standing. Should this agreement be terminated for any reason, the
terms and conditions outlined in paragraph 14 shall apply.  

 

(3)

SUPPLIER hereby agrees to appoint DISTRIBUTOR as its distributor for the resale
of the Products in the Assured Territory on the date that all Product
registration and other documents as required in subclauses 2 (1) and 2 (2) above
are completed and the Products are accepted by relevant regulatory authorities
for commercial sale and use anywhere in the Assured Territory for those uses as
presented in Schedule 1 hereto.




(4)

DISTRIBUTOR agrees to act in capacity as distributor subject to the terms and
conditions of this Agreement.




(5)

Provided this agreement is in good standing, and the DISTRIBUTOR has met all its
obligations hereunder, the SUPPLIER shall not:-




a.

appoint any other person, firm or distributor in the Assured Territory as a
DISTRIBUTOR or agent for the sale of promotion of the Products in the Assured
Territory; or




b.

supply to any other person, firm or distributor in the Assured Territory any of
the Products whether for use or resale.




(6)

DISTRIBUTOR shall be entitled to describe itself as SUPPLIER’s “Authorised
DISTRIBUTOR” for the Products, but shall not represent itself as SUPPLIER’s
agent for sales of the Products or as being entitled to bind SUPPLIER in any
way. SUPPLIER’s name shall be conspicuously marked on the DISTRIBUTOR’s
literature as well as on all presentations to customers in a manner that clearly
indicated that the DISTRIBUTOR is the Corporation operating as a distributor.

(7)

SUPPLIER owns and manufactures the Products and its Trade Mark issued past,
present and future from the date of this Agreement. The DISTRIBUTOR will own the
rights to his private label name and trademark which is currently known as IMS
1000.  It is understood that from time to time the DISTRIBUTOR will change, add
or otherwise modify its use of its private label markings with the approval of
SUPPLIER.  In which instance the approval by SUPPLIER will not be unreasonably
withheld.  




(1)

The DISTRIBUTOR or any subsidiary, affiliate, contractor or associate of the
DISTRIBUTOR shall not re-label OR MODIFY LABEL on the Products for resale.




(2)

DISTRIBUTOR shall, at the time of presenting a Marketing Plan, present a
portfolio of information on any company or individual in the Assured Territory
who intends to be part of the DISTRIBUTOR’s distribution operation.




(3)

Subject to achieving annual sales volumes which justify in the view of SUPPLIER,
mixing and packaging in the United States, DISTRIBUTOR will have first right to
participate with SUPPLIER in a manufacturing Joint Venture to manufacture the
Products in the United States.




2.

SUPPLY OF THE PRODUCTS




(1)

Subject as otherwise herein provided, SUPPLIER shall use its best endeavours to
supply the Products to DISTRIBUTOR or as DISTRIBUTOR directs according to
DISTRIBUTOR’s orders accepted by SUPPLIER.




(2)

The Products shall be supplied by SUPPLIER to DISTRIBUTOR at the Product Prices
and upon the terms of this Agreement as amended according to the terms herein.




(3)

DISTRIBUTOR shall in respect of each order for the Products to be supplied
hereunder, be responsible for: -




a.

ensuring the accuracy of the order;




b.

providing SUPPLIER with all information which is necessary in order to enable
SUPPLIER to fulfil the order and to comply with all labelling, marketing and
other applicable legal requirements in the Assured Territory; and




c.

obtaining any necessary import licenses or other requisite importation
documents, and paying all applicable freight, local transportation, warehousing
charges, customs, excise duties and taxes on the importation of the Products
into and their resale in the Assured Territory.




(4)

On January 1, 2011 and each subsequent year on the same date, DISTRIBUTOR shall
give supplier written notice of its estimated requirements of the Products for
the next 4 quarters and shall promptly notify SUPPLIER of any changes in
circumstances that may effect its requirements.




(5)

Upon receipt and confirmation of each order, SUPPLIER shall as soon as is
practical inform DISTRIBUTOR of SUPPLIER’s estimated delivery date for the
consignment, and shall use its best endeavours to meet this delivery date.




(6)

SUPPLIER will at the request of DISTRIBUTOR pack the Products suitably for
delivery to such carriers which shall be mutually agreed between the Parties and
will deliver the Products Ex-Factory Vancouver, British Columbia, in accordance
with INCOTERMS 2000, and risk in the Products will pass to DISTRIBUTOR in
accordance with such terms.




(7)

Confirmation of acceptance of Products shall be given by DISTRIBUTOR within 10
working days of the arrival of the Products at the destination. DISTRIBUTOR
shall notify SUPPLIER of any defect found in the Products within the said period
of 10 working days. The Products shall be deemed to have been accepted in the
absence of such notification within the said period of 10 working days.




(8)

If SUPPLIER is unable to meet all orders for the Products from DISTRIBUTOR and
others, whether through circumstances of force Majeure or otherwise, it shall
forthwith notify DISTRIBUTOR and shall, for so long as that circumstance
persists, meet the same proportion of the orders for the Products from
DISTRIBUTOR as the total of such orders from DISTRIBUTOR in the 6 months
immediately preceding that notice bears to the total orders received by SUPPLIER
for the Products from all customers (including DISTRIBUTOR) in that period.




2.

PAYMENT FOR THE PRODUCTS




(1)

The SUPPLIER shall provide a Proforma Invoice for acceptance as a written
Purchase Order from the DISTRIBUTOR. The Product Prices invoiced by SUPPLIER
shall be based on Schedule 1 hereto or as amended in accordance with this
agreement. Payment of ½ of the total invoice value which includes Product and
Other Products, freight, insurance, documentation and handling charges shall be
made by DISTRIBUTOR by electronic transfer with the order in Canadian Dollars
and the balance shall be paid upon presentation by Fax of the Ocean Bill of
Lading by SUPPLIER to the DISTRIBUTOR. Following final payment, SUPPLIER shall
forward original Ocean Bill of Lading and other documents as required by the
ProForma to complete importation.




(2)

The Products shall be delivered Ex-Factory to the DISTRIBUTOR. In the event the
SUPPLIER agrees to arrange for transport and insurance as agent for DISTRIBUTOR,
DISTRIBUTOR shall pay the supplier the full cost thereof as specified by the
Proforma Invoice.




(3)

All prices for the Products are exclusive of any applicable value added or any
other sales tax for which DISTRIBUTOR shall be additionally liable.




(4)

All payment shall be made by DISTRIBUTOR in U.S. Dollars by electronic transfer
of other arrangements as indicated on the Proforma Invoice, to EnvirEau
Technologies. Payment shall be made in full without deduction or withholding
unless such deduction or withholding is required by law in which event
DISTRIBUTOR will co-operate with SUPPLIER in obtaining for SUPPLIER the benefit
of all applicable double taxation treaties.




(5)

Due to changes in the cost of production of the Products, SUPPLIER shall have
the right from time to time to change pricing with a 90 day written notice.
However such prices will not increase by more than five percentum (5%) in any
single year in relation to the published export price list. The export price
list for the first year of operation is per the schedule of this contract.
SUPPLIER will agree to maintain the price for its Products competitive with the
price of identical competitive products. Volume discounts will be negotiable on
an annual basis at the time of preparing an annual Marketing Plan, (see Clause 6
and Schedule 3).




5.

PRODUCT WARRANTY




(1)

SUPPLIER warrants that, for a period of twelve (12) months from the date of
delivery of the Products or Other Products, the Product or Other Products will
be free from defects (except for freezing) and will comply with all
specifications or samples provided storage, handling or conditions of use are in
accordance with recognised industry practise and manufacturers instructions.




(2)

SUPPLIER will use its best endeavours to procure for DISTRIBUTOR the benefit of
such warranties and other rights conferred on SUPPLIER in relation to defects in
such part or parts of the Products or Other Products as are not of SUPPLIER’s
manufacture by the terms of SUPPLIER’s agreement with the suppliers of such part
or parts.




(3)

If DISTRIBUTOR wishes to make a claim on SUPPLIER under the provisions of
sub-clause 5 (1) it shall notify SUPPLIER in writing of the Product  or Other
Products which it claims to be defective. If on investigation or inspection
SUPPLIER agrees that the Product or Other Products is defective and SUPPLIER
cannot fix the problem within a reasonable time, that, therefore, the warranty
applies SUPPLIER shall, within 60 days of notification by DISTRIBUTOR:-




a.

replace free of charge the Product or Other Products which is defective; or




b.

credit DISTRIBUTOR with the price of the Product or Other Products which is
defective, or




c.

correct the defect




and title in any such defective Product or Other Products not fixed, shall
revert to SUPPLIER in accordance with this clause.




(4)

Provided the Product or Other Products is shown to be used in accordance to
SUPPLIERS written directions, SUPPLIER shall indemnify DISTRIBUTOR in respect of
all damage, injury or loss occurring to any person or property against all
actions, suits, claims, demands, charges or expenses in connection therewith
arising from the condition or use of the Products or Other Products in the event
that the damage, injury or loss shall have been occasioned by the carelessness
of SUPPLIER or its servants or agents or by any breach by SUPPLIER of its
obligations to DISTRIBUTOR hereunder.




(5)

DISTRIBUTOR shall indemnify SUPPLIER in respect of all damage, injury or loss
occurring to any person or property against all actions, suits, claims, demands,
charges or expenses in connection therewith arising from the performance of its
obligations under this Agreement to the extent that the damage, injury or loss
shall have been occasioned by fraud, gross negligence or wilful default of
DISTRIBUTOR or its servants or agents.




6.

MARKETING OF THE PRODUCTS




DISTRIBUTOR shall be entitled, subject as provided in this Agreement, to promote
and market the Products in the Assured Territory in such manner as it may think
fit, provided DISTRIBUTOR markets the products in accordance with manufacturers
recommendations and in particular shall be entitled to resell the Products to
its customers at such prices as it may determine, provided such prices are
competitive with competitor products. DISTRIBUTOR shall prepare and present an
annual marketing plan to the SUPPLIER for each Product in each country within
the Assured Territory by November 30 each year for the following calendar year.
Approval of the plan shall be by mutual consent. The marketing plan will at a
minimum, address the issues as set out in Schedule 3 hereto.




In the case that other countries are added to the Assured Territory, the minimum
quantity shall be adjusted upward by mutual agreement.




7.

SUPPORT




(1)

SUPPLIER shall from time to time make available to DISTRIBUTOR such samples,
specifications and up to date information concerning the Products as SUPPLIER
may consider appropriate and as DISTRIBUTOR may reasonably require in order to
assist DISTRIBUTOR with the sale of the Products in the Assured Territory and
the property therein shall remain vested in SUPPLIER save in respect of such of
the matters which are intended for delivery (otherwise than by way of loan or
similar temporary basis) to customers or prospective customers and which have
been so delivered. This specifically excludes any information that can be
reasonably withheld by the SUPPLIER for reasons of confidentiality. In the case
of Product samples provided by SUPPLIER, such samples shall be supplied free of
charge to the DISTRIBUTOR. The DISTRIBUTOR agrees to arrange and pay the freight
to destination.




(2)

SUPPLIER shall endeavour to answer as soon as reasonably practical any technical
enquiries that are made by DISTRIBUTOR or its customers. SUPPLIER shall, on
request from DISTRIBUTOR, provide, free of charge, electronic versions  of
Product brochures, technical briefs, and technical service assistance (to ensure
proper use of Product), Product training in Vancouver, and other assistance as
normally provided.




(3)

DISTRIBUTOR agrees to keep SUPPLIER fully informed on all results of field
tests, in-plant tests or laboratory tests in order that SUPPLIER is fully aware
of how Products or Other Products are being used and how they are performing.
SUPPLIER agrees to keep DISTRIBUTOR fully informed on results of technical
development as it relates to the Products.




8.

INTELLECTUAL PROPERTY




Intellectual Property of SUPPLIER




SUPPLIER hereby grants to DISTRIBUTOR licence to use its Intellectual Property
in the Assured Territory in the course of the business of DISTRIBUTOR on the
terms and subject to the limitations set out in this Agreement. Such permission
is given free of charge to DISTRIBUTOR and shall extend for such time as this
Agreement remains in full force and effect.




DISTRIBUTOR and affiliated or associated companies to acquire no rights in
Intellectual Property.




DISTRIBUTOR acknowledges that they have and shall acquire no rights in the
Intellectual Property, otherwise than as hereby granted, and undertakes:




(1)

to enter into such agreements in respects of the Intellectual Property as
SUPPLIER may from time to time reasonably require;

(2)

to cease forthwith the use of the Intellectual Property at the date of
termination of this Agreement for  whatever cause.




Permitted use by DISTRIBUTOR




DISTRIBUTOR shall be entitled to use the Intellectual Property only for the
following purposes:




(1)

in any sales literature or advertising (including DISTRIBUTOR’s letterheads or
other office stationery); in accordance with requirements of SUPPLIER; and




(2)

for any other purpose with the prior express written approval of SUPPLIER




Representations of the Intellectual Property




All representations of the Intellectual Property used by DISTRIBUTOR shall be in
their proper form (as specified from time to time by SUPPLIER) used individually
and unadorned by additional designs. DISTRIBUTOR shall provide, promptly on
request, copies or examples of such of DISTRIBUTOR’s materials on which any of
the Intellectual Property appear as SUPPLIER may call for, for the purpose of
ensuring compliance with the terms of this clause 8.




Use by Subsidiaries of DISTRIBUTOR




Each party undertakes to do all within its power to ensure that the provisions
of this Agreement shall be complied with, mutates  mutantis, by any associate of
DISTRIBUTOR In the use of any of the Intellectual Property by any associate of
DISTRIBUTOR.




Product registrations applied for by the DISTRIBUTOR will be registered in the
name of the SUPPLIER and the DISTRIBUTOR and assigned for use by the DISTRIBUTOR
for as long as this agreement is in good standing. On termination of this
agreement for any reason, the assignment of the use of any Product registrations
shall expire and sole rights for its use shall revert to SUPPLIER.




9.

CONFIDENTIALITY




(1)

Except as provided in sub-clause (2) and (3) of this clause, DISTRIBUTOR  shall
at all times during the continuance of this Agreement and after its
termination:-




a)

use all reasonable endeavours to keep all Restricted Information confidential
and accordingly not to disclose Restricted Information to any other person; and




b)

not use any Restricted Information for any purpose other than the performance of
the obligations on the part of DISTRIBUTOR contained in this Agreement.




(2)           Restricted Information may be disclosed by DISTRIBUTOR to:-




a)

any customers or prospective customers for the Products as required to meet the
needs of the customer;




b)

any governmental or other authority or regulatory body when required so to do;
and




c)

any employees of DISTRIBUTOR or any of the aforementioned persons or bodies who
require to know the same in the execution of their duties




to such extent only as is necessary for the purposes contemplated by this
Agreement, or as is required by law and subject in each case to DISTRIBUTOR
 using all reasonable endeavours to ensure that the person in question keeps the
same confidential and does not use the same except for the purposes for which
the disclosure is made.




(3)

Any Restricted Information may be used by DISTRIBUTOR for any purpose, or
disclosed by DISTRIBUTOR to any other person, only to the extent that:-




(a)

it is at the date hereof, or hereafter becomes, public knowledge through no
fault of DISTRIBUTOR (provided that in

doing so DISTRIBUTOR shall not disclose any Restricted Information which is not
public knowledge): or




(b)

it can be shown by DISTRIBUTOR, to the reasonable satisfaction of SUPPLIER to
have been known to it prior to its being disclosed by SUPPLIER to DISTRIBUTOR.







10.

FORCE MAJEURE




(1)

If either Party is affected by any documented circumstances beyond its
reasonable control (including, without limitation, any strike, lock out lack of
available transportation or other form of industrial action) it shall forthwith
notify the other of the nature and extent and documentation thereof.




(2)

Neither Party shall be deemed to be in breach of this Agreement, or otherwise be
liable to the other, by reason of any delay in performance, or non-performance,
of any of its obligations hereunder to the extent that such delay or
non-performance is due to any such circumstance as is described in sub-clause
(1) of this clause of which it has notified the other Party; and the time for
performance of this obligation shall be extended accordingly.




(3)

If any of the circumstances described in sub-clause (1) of this clause notified
as aforesaid prevails for a continuous period in excess of six months, the
Parties hereto shall enter into bona fide discussions with a view to alleviating
its effects, or to agreeing upon such alternative arrangements as may be fair
and reasonable in all the circumstances.




11.

DURATION AND TERMINATION




(1)

This Agreement shall come into force on the date of execution and shall be
effective for a period of five (5) years with option to renew on mutually
agreeable terms




(2)

Either Party shall be entitled forthwith to terminate this Agreement by written
notice to the other if:-




a)

the other  commits any material breach of any of the provisions of this
Agreement and, in the case of a breach capable of remedy, fails to remedy the
same within 30 days after receipt of a written notice giving full particulars of
the breach capable of remedy, fails to remedy the same within 30 days after
receipt of a written notice giving full particulars of the breach and requiring
it to be remedied;




b)

an encumbrance takes possession or a receiver is appointed over any of the
property or assets of that other Party which are related to the transaction
contemplated herein ;




c)

that other Party  becomes subject to an administration order;




d)

that other Party goes into liquidation (except for the purposes of amalgamation
or reconstruction and in such manner that SUPPLIER resulting therefrom
effectively agrees to be bound by or assume the obligations imposed upon that
other  Party under this Agreement);




e)

anything analogous to any of the foregoing under the law of any jurisdiction
occurs in relation to that other ; or




f)

that other ceases, or threatens to cease, to carry on business.




(3)

For the purposes of sub-clause 2(a) of this clause, a breach shall be considered
capable of remedy if theParty in breach can comply with the provision in
question in all respects other than as to the time of performance (provided that
time of performance is not of the essence).




(2)

Any waiver by either Party of a breach of any provisions of this Agreement shall
not be considered as a waiver of any subsequent breach or any other provision
thereof.




(3)

The right to terminate this Agreement given by this clause shall be without
prejudice to any other right or remedy of either Party in respect of the breach
concerned (if any) or any other antecedent breach thereof.




12.

CONSEQUENCES OF TERMINATION




(1)

Upon termination of this Agreement howsoever arising;-




a)

SUPPLIER shall be entitled (not obliged) to repurchase from DISTRIBUTOR all or
part of any stocks of the Products then held by DISTRIBUTOR (property to which
has passed or subsequently passes to DISTRIBUTOR) at the lower of DISTRIBUTOR’s
cost of purchase thereof and the value at which they stand in the books of
DISTRIBUTOR provided that:-




(i)

SUPPLIER shall be responsible for arranging transport and insurance and for the
cost thereof; and




(ii)

DISTRIBUTOR may sell stocks for which it has accepted orders from customers
prior to the date of termination or prior to the date of written notice (if any)
given by SUPPLIER to DISTRIBUTOR exercising its rights of repurchase, and for
those purposes and to that extent to the provisions of this Agreement shall
continue in full force and effect;




(iii)

DISTRIBUTOR shall at its own expense within 30 days send to SUPPLIER or
otherwise dispose of in accordance with the directions of SUPPLIER all samples
of the Products and any advertising, promotional or sales material relating to
the Products then in the possession of DISTRIBUTOR.




(b)

subject as otherwise provided herein and to any rights or obligations that have
accrued prior to termination, neither Party shall have any further obligation to
the other under this Agreement.




13.

NATURE OF AGREEMENT




(1)

Save as is provided in Clause 4(2), nothing in this Agreement shall create, or
be deemed to create, a partnership or the relationship of principal and agent or
employer and employee between the Parties hereto.




(2)

This Agreement sets out the entire Agreement and understanding between the
Parties and supersedes all previous agreements with respect to the subject
matter hereof. It is agreed that neither Party has entered into this Agreement
in reliance upon any representation, warranty or undertaking of the other Party
which is not expressly set out or referred to in this Agreement; this clause
shall not exclude any liability for fraudulent misrepresentations.




(3)

If any provisions of this Agreement is held by any court or other competent
authority to be void or unenforceable in whole or part, the other provisions and
the remainder of the affected provisions shall continue to be valid.




14.

NON COMPETITION




It is understood that if during the term of the Agreement, the Supplier
terminates the Agreement without cause, or if the Supplier elects not to renew
the Agreement upon termination, the Distributor will not be prohibited from
competing with the Supplier in the Assured Territory or in any other area that
the Distributor choses to operate.  If the Supplier is unable or unwilling to
accommodate the needs of the Distributor by providing service or services as
contemplated herein, than the Distributor will  not be prohibited from seeking
alternate sources of service and products.  If the Supplier terminates the
Agreement for cause, the Distributor will be prohibited from adding new
customers to its existing base of customers and relationships for a period of 60
months.  The Distributor will, however, be able to provide products and service
for its existing customer under a modification of the existing Agreement with
terms and conditions to be mutually agreed upon by the Distributor and Supplier.
If the parties are unable to successfully modify the Agreement, Disrributor will
be allowed to find alternate suppliers for the non-compete period but only for
its existing customers. .




15.

REGULATORY MATTERS




Co-operation




The Parties shall respectively co-operate with each other to ensure that all
information necessary or desirable for the making of (or responding to any
requests for further information consequent upon) any notifications or fillings
made in respect of this Agreement, or the transactions contemplated by this
Agreement, is supplied to the Party dealing with such notifications and fillings
and that they are properly, accurately and promptly made.




Regulatory Action




If any material regulatory action is taken or threatened, the Parties shall
promptly meet to discuss the situation and the action to be taken as a result
and whether any modification to the terms of this Agreement (or any agreement
entered into pursuant to this Agreement) should be made, in order that any
requirements (whether as a condition of giving any approval, exemption,
clearance or consent or otherwise) of any regulatory authority may be reconciled
with, and within the intended scope of, the business arrangement contemplated by
this Agreement. The Parties shall co-operate in giving effect to any
modifications so agreed upon.




16.

TAX MATTERS







Co-operation




Each of the Parties agrees to co-operate, and undertakes to procure that its
subsidiaries shall co-operate, to such extent as may be reasonably requested in
connection with the making of any returns, claims or elections for taxation
purposes:




(1)

by the other Party in relation to the taxation affairs of any member (or former
member) of its group for any period ending before the date of this Agreement; or




17.

OTHER PROVISIONS




(1)

NON-ASSIGNMENT




Neither Party may assign any of its rights or obligations under this Agreement
in whole or in part without the written consent from the other Party.




(2)

WAIVER OF RIGHTS




No waiver by a Party of a failure by the other Party to perform any provisions
of this Agreement shall operate or be construed as a waiver in respect of any
other failure whether of a like or different character.




(3)       AMENDMENTS




This Agreement may be amended only by an instrument in writing signed by duly
authorized representatives of each of the Parties.




(4)      INVALIDITY




If any of the provisions of this Agreement is or becomes invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired. The Parties shall
nevertheless negotiate in good faith in order to agree the terms of a mutually
satisfactory provision, achieving as nearly as possible the same commercial
effect, to be substituted for the provisions so found to be void or
unenforceable.




(5)      NO PARTNERSHIP OR AGENCY




Nothing in this Agreement (or any of the arrangements contemplated by this
Agreement) shall be deemed to constitute a partnership between the Parties nor,
save as may be expressly set out herein, constitute either Party the agent of
the other Party for any purpose.




In addition, unless otherwise agreed in writing between the Parties, neither of
them shall enter into any contracts or commitments with third Parties as agent
for any member of SUPPLIER and/or DISTRIBUTOR group or for the other Party nor
shall either Party describe itself as such an agent or in any way hold itself
out as being such an agent.




(6)      ANNOUNCEMENTS




No formal public announcement or press release in connection with the signature
or subject matter of this Agreement shall be made or issued by or on behalf of
either Party without the prior written approval of the other Party (such
approval not to be unreasonably withheld or delayed).




If a Party has an obligation to make or issue any announcement required by law
or by any stock exchange or by any governmental authority, the relevant Party
shall give the other Party every reasonable opportunity to comment on any such
announcement or release before it is made or issued (provided always that this
shall not have the effect of preventing the Party making the announcement or
release from complying with its legal and stock exchange obligations.)




(7)      COSTS




Each of the Parties shall, pay its own costs, charges and expenses (including
taxation) incurred in connection with the negotiation, preparation and
implementation of this Agreement and the transactions contemplated by it.




(8)      ENTIRE AGREEMENT




This Agreement set out the entire agreement and understanding between the
Parties with respect to the subject matter hereof. It is agreed that neither
Party has entered into this Agreement in reliance upon any representations,
warranty or undertaking of the other party that is not expressly set out or
referred to in this Agreement;







18.

NOTICES




Notices




Any notice or other communication required to be given under this Agreement or
in connection with the matters contemplated by it shall, except where otherwise
specifically provided, be in writing in the English language and shall be
addressed as provided in this clause and may be:




(1)

personally delivered, in which case it shall be deemed to have been given upon
delivery at the relevant address; or




(2)

if within Canada, sent by first class pre-paid post, in which case it shall be
deemed to have been given two business days after the date of posting; or




(3)

if from or to any place outside of Canada, sent by pre-paid priority airmail, in
which case it shall be deemed to have been given seven business days after the
date of posting; or




(4)

sent by fax, in which case it shall be deemed to have been given when
dispatched, subject to confirmation of uninterrupted transmission by a
transmission report provided that any notice dispatched by fax after 17.00 hours
(at the place where such fax is to be received) on any day shall be deemed to
have been received at 09.00 on the next business day.




Address of notice




The addresses of the Parties for the purpose of this clause are as follows (or
as otherwise duly notified from time to time):




(1)

DISTRIBUTOR:

Address: INTENTIONALLY OMITTED










Addressed for the personal attention of: John Moiras




(2)

SUPPLIER:

Address: INTENTIONALLY OMITTED




Proof of service




In proving such service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered either to the
address shown thereon or into the custody of the postal authorities as a
pre-paid first class letter or that the fax was sent after obtaining in person
or by telephone appropriate evidence of the capacity of the addressee to receive
the same, as the case may be.




19.

SETTLEMENT OF DISPUTES




In the event of any dispute between SUPPLIER and DISTRIBUTOR arising in
connection with this Agreement or any associated agreement entered into pursuant
to this Agreement, they shall use all reasonable endeavours to resolve the
matter on an amicable basis. If one Party serves formal written notice on the
other that a material dispute of such a description has arisen and the Parties
are unable to resolve the dispute within a period of thirty (30) days from the
service of such notice, then the dispute shall be referred in the first instance
to representatives appointed by each of SUPPLIER and DISTRIBUTOR (who may each
appoint one person).




COUNTERPARTS




This Agreement may be executed in any number of counterparts and by the Parties
to it on separate counterparts, each of which shall be an original, but all of
which together shall constitute one and the same instrument.




GOVERNING LAW




This Agreement shall be governed by and construed in mutual accordance with the
laws of United States and/or British Columbia and the Parties hereby submit to
the non-exclusive jurisdiction of the Courts of New Jersey (USA) and/or British
Columbia.




20.

APPLICABLE LAW




(1)

This Agreement shall be governed by and construed in mutual accordance with the
laws of the United States and British Columbia.




(2)

In the event that SUPPLIER desires to bring any action or proceedings against
DISTRIBUTOR then SUPPLIER acknowledges and agrees that such action or
proceedings shall be subject to the non-exclusive jurisdiction of the State of
New Jersey, United States or the Canadian Courts of British Columbia.




(3)

In the event that EITHER Party desires to bring any action or proceedings
against the other, the Parties hereby acknowledge and agree that such action or
proceedings shall be subject to the jurisdiction of the State of New Jersey,
United States and/or Canadian Courts of British Columbia.







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized offers or representatives.




SUPPLIER:

DISTRIBUTOR:

Eau Canada International Marketing Ltd.

Global Ecology Corporation










/s/ F.R. Varseveld

/s/ Peter D. Ubaldi

F. R. Varseveld

Peter D. Ubaldi, President & CEO

Authorized Signature

Authorized Signature










Date: June 23, 2010

Date: June 23, 2010
























































1

DISTRIBUTION AGREEMENT between

Global Ecology Corporation and

 Eau Canada International Marketing

Dated________ 2010


